Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-13-00358-CR

                                       Perla Judith PENA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. 12-CRS-440
                          Honorable Ana Lisa Garza, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, we delete the following language from
the trial court’s judgment:

               “THIS SENTENCE SHALL RUN CONSECUTIVE TO CASE
               NUMBER 7:12CR01923-001, UNITED STATES OF AMERICA
               V. PERLA JUDITH PENA VASQUEZ, UNITED STATES
               DISTRICT COURT SOUTHERN DISTRICT OF TEXAS
               HOLDING SESSION IN MCALLEN, TEXAS.”

The trial court’s judgment is AFFIRMED AS MODIFIED.

       SIGNED October 8, 2014.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice